Citation Nr: 0902645	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-27 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1968 to 
August 1969, including in-country Vietnam service from July 
28, 1968 to August 19, 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's PTSD service connection claim.

The veteran testified before the undersigned at a December 
2008 hearing at the RO.  A transcript of that hearing has 
been associated with the claims folder.

In December 2008, subsequent to the issuance of the statement 
of the case (SOC), the veteran submitted evidence pertinent 
to the claim on appeal.  This evidence was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The veteran has a current diagnosis of PTSD related to in-
service combat stressors.


CONCLUSION OF LAW

The criteria for the grant of service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2008)


REASONS AND BASES FOR FINDINGS AND CONCUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection for PTSD requires : (1) a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), (2) credible supporting evidence that the 
claimed in-service stressors actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service stressors.  
38 C.F.R. § 3.304(f).

If VA determines that the veteran engaged in combat and that 
the alleged stressor is related to combat, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 C.F.R. § 3.304(f)(1).

A determination that a veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998).  The Court has held that receiving enemy 
fire can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  

VA outpatient treatment records show that in May 2006, the 
veteran was given a provisional diagnosis of PTSD.  In 
October 2006, he was diagnosed as having PTSD.  These 
diagnoses were based on the veteran's reports of being fired 
upon, having to blow up land mines during service in Vietnam 
as a combat engineer.

At his hearing, the veteran elaborated on the combat 
stressors he experienced in Vietnam.  

With regard to the elements needed to establish entitlement 
to service connection for PTSD, the record contains competent 
diagnoses of that disorder.  The medical evidence links the 
diagnosis to in-service stressors.

Service department records confirm that the veteran served in 
Vietnam as a combat engineer.  The veteran's report of being 
fired upon and testimony as to experiencing other combat 
stressors is credible.  The record supports a finding that he 
engaged in combat, as that term is defined by the United 
States Court of Veterans Appeals.  There being no evidence 
against his testimony, his reports of combat stressors are 
accepted as establishing their occurrence.

As all of the elements needed for the grant of service 
connection have been demonstrated, the claim is allowed.


ORDER

Service connection for PTSD is granted.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


